   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 1 of 7. PageID #: 2

                                                                                 0--'*

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Myrick Dennis, with the Cleveland Field Office of the United States Postal

Inspection Service (“USPIS”), having first been duly sworn according to law, hereby

depose and say:

                                        INTRODUCTION

       1.      I submit this affidavit in support of a criminal complaint against Dawuan L.

Williams (“WILLIAMS”) for violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (Possession

of 1 kilogram of more of a mixture and substance containing a detectable amount of

phencyclidine (“PCP”) with intent to distribute) and 846 (Conspiracy to distribute and to

possess with intent to distribute 1 kilogram or more of a mixture and substance containing

a detectable amount of PCP).

       2.      As a United States Postal Inspector, I am an investigative law enforcement

officer of the United States of America within the meaning of Title 18, United States Code,

Section 2510(7). I am empowered by law to conduct investigations of, and to make arrests

for, offenses related to the United States Postal Service (“USPS”) and the mails, as

authorized by Title 18, United States Code, Section 3061.

       3.      I have been employed by the USPIS for 5 years and assigned to the

Cleveland Field Office for each of those 5 years. During this time, I have been assigned to

the Contraband Interdiction and Investigation team, which investigates the mailing of

illegal drugs and their proceeds. I have been the case agent in multiple investigations

leading to convictions in both U.S. District Court and state courts.

       4.      I have received training in the detection and investigation of prohibited

mailing offenses during a 12-week residential Basic Inspector Training program in
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 2 of 7. PageID #: 3




Potomac, Maryland. I have also received training in financial investigations as they relate

to drug trafficking organizations, money laundering, and asset forfeiture. I have received

field training and participated in many aspects of USPIS drug investigations, including but

not limited to, parcel interdiction, surveillance, controlled deliveries, interview and

interrogation, confidential source/cooperating witness debriefing, and interception and

analysis of electronic communications. I have written and executed search warrants that

have resulted in the seizure of illegal drugs and evidence of drug violations. I am familiar

with drug traffickers’ methods of operation, especially as they relate to the Postal Service,

including the storage, transportation, and distribution of drugs, the transfer and collection

of money which represents the proceeds of drug trafficking, and money laundering.

       5.      Based upon the above experience, I am familiar with the modus operandi of

persons involved in illicit distribution of controlled substances as well as the terminology

used by persons involved in the illicit distribution of controlled substances. I am aware that

persons involved in the illicit distribution of controlled substances routinely attempt to

conceal their identities as well as the locations at which drug transactions occur. These

people are also known to have vehicles, properties, utilities and other items purchased in

the names of others in order to conceal the association of drug activities with financial

transactions. I know that individuals engaged in organized drug distribution and sales

maintain extensive contact with persons from whom they receive drugs and with whom

they distribute these drugs.

       6.      I am aware that it is common for drug traffickers to secrete contraband,

proceeds of drug sales, and records of drug transactions in secure locations within their
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 3 of 7. PageID #: 4




residences, the residences of their associates, and residences of family members for ready

access and to conceal them from law enforcement.

        7.      I am aware that persons engaged in drug trafficking often times conceal in

their residences and stash houses: drugs, scales, blenders, baggies, cutting agents, large

amounts of cash, money counters, and other items used in preparing, packaging, selling

and transporting narcotics.

        8.      I know that the success of professional drug trafficking organizations

depends upon maintaining extensive contacts throughout the country and internationally.

Specifically, individuals involved in drug trafficking must maintain contact with drug

suppliers, drug couriers, drug customers, and others involved in the supply, transportation,

distribution, sales, and marketing of controlled substances. The use of telephone

communication is essential in maintaining timely long-distance and local contacts with the

original suppliers and those down the organizational chain, to include local traffickers.

        9.      The information in this affidavit is based on my personal knowledge,

information provided by other law enforcement officers and individuals, and the reports

and memoranda of other law enforcement officers. The information in this affidavit is

provided for the limited purpose of establishing probable cause in connection with this

application for a search warrant. The information is not a complete statement of all the

facts relating to this case.

                                   PROBABLE CAUSE

        10.     On May 27, 2020, while reviewing postal business records, I identified three

USPS Priority Mail parcels as suspected drug mailings. Following a positive canine alert

on each parcel, I obtained a federal search warrant to open each parcel. Upon executing
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 4 of 7. PageID #: 5




the warrants, I discovered that each parcel contained PCP, a Schedule II narcotic. The

three parcels and their contents are detailed below:

               a. “Derbyshire Parcel”: USPS Priority Mail parcel no. 9505 5152 5737

                   0147 2560 27 addressed to “Cassandra Jackson, 3138 E. Derbyshire

                   RD, Cleveland HTS, Ohio 44118,” and having a return address of

                   “Kevin Jackson, 2125 W. 139 St, Compton, CA 90222” (hereinafter

                   “Derbyshire Parcel”). The Derbyshire Parcel was found to contain

                   approximately 7 pounds 9.90 ounces (gross total weight) of a brown

                   liquid that field tested positive for PCP. The PCP was contained inside

                   a gallon size Klean Strip brand acetone container wrapped in a vacuum

                   sealed bag and multiple layers of clear plastic tape.

               b. “Sutton Parcel”: USPS Priority Mail parcel no. 9505 5130 0956 0147

                   5694 44 addressed to “Sabrina Moore, 3310 Sutton RD, Shaker Hts,

                   Ohio 44120,” and having a return address of “Greg Moore, 701 South

                   Mayo, Compton, CA 90221” (hereinafter “Sutton Parcel”). The Sutton

                   Parcel was found to contain approximately 8 pounds 6.85 ounces (gross

                   total weight) of a brown liquid that field tested positive for PCP. The

                   PCP was contained inside a gallon size Klean Strip brand acetone

                   container wrapped in a vacuum sealed bag and multiple layers of clear

                   plastic tape.

               c. “Blanche Parcel”: USPS Priority Mail parcel no. 9505 5142 4733

                   0147 2714 40 addressed to “Michelle Taylor, 3481 Blanche, Cleveland

                   HTS, Ohio 44118,” and having a return address of “David Taylor,
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 5 of 7. PageID #: 6




                   17510 Paramount Blvd, Paramount, CA 90723” (hereinafter “Blanche

                   Parcel”). The Blanche Parcel was found to contain approximately 7

                   pounds 12.45 ounces (gross total weight) of a brown liquid that field

                   tested positive for PCP. The PCP was contained inside a gallon size

                   Klean Strip brand acetone container wrapped in a vacuum sealed bag

                   and multiple layers of clear plastic tape.

       11.     On May 29, 2020, investigators conducted controlled deliveries of all three

parcels to their respective addresses.     Prior to conducting the controlled deliveries,

investigators removed the PCP from each parcel and replaced it with “sham” non-

controlled substance, and also placed a location monitoring device and a “beeper” in each

parcel to notify law enforcement of the parcel’s location, as well as when it was opened.

       12.     The Blanche Parcel was delivered at approximately 12:08 p.m. to the front

porch. No one accepted delivery of this parcel.

       13.     The Derbyshire Parcel was delivered at approximately 12:39 p.m.

WILLIAMS, who lives at 3140 East Derbyshire Road, accepted the Derbyshire parcel and

took that parcel inside 3140 East Derbyshire, which is his residence. It should be noted that

3138 East Derbyshire (where the Derbyshire Parcel was addressed to) and 3140 East

Derbyshire (where WILLIAMS lives) are part of the same two-family side-by-side

residential structure, with 3138 being on the west side, and 3140 on the east side. Based on

my training and experience, it is common for individuals who receive drug parcels in the

mail to have the drug parcel sent to a residence other than their own, in to avoid law

enforcement detection.
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 6 of 7. PageID #: 7




       14.     At approximately 12:52 p.m., WILLIAMS left his Derbyshire residence in

a silver Audi and drove to the Blanche Avenue residence, where the Blanche Parcel was

still sitting on the front porch, unclaimed. Upon arrival at the Blanche Avenue residence,

WILLIAMS exited his silver Audi, retrieved the Blanche Parcel from the front porch, and

returned to his vehicle with the Blanche Parcel. WILLIAMS then drove back to his

residence at 3140 Derbyshire with the Blanche Parcel and parked in the rear of his

residence, out of visual surveillance of investigators.

       15.     After a period of time, WILLIAMS again departed his Derbyshire residence

in his silver Audi. WILLIAMS left the Blanche Parcel at his Derbyshire residence before

departing, which investigators deduced based on the pings from that parcel.

       16.     At approximately 1:36 p.m., WILLIAMS arrived back at his Derbyshire

residence in his silver Audi. At this time investigators approached and detained

WILLIAMS while he was in the Audi in his detached garage. Postal Inspector B. Green,

in the presence of Cuyahoga County Sheriff’s Detective A. Quirino, read WILLIAMS his

rights per Miranda. WILLIAMS acknowledged he understood his rights and agreed to

assist in the investigation and answer questions. WILLIAMS subsequently admitted to

receiving the Derbyshire Parcel and recovering the Blanche Parcel. WILLIAMS further

admitted he was planning to recover the Sutton Parcel, and that each of the three parcels

contained a gallon of PCP (which was consistent with the amount of PCP that investigators

found in each parcel).

       17.     Further, based on my training and experience, as well as the facts of this

case, the PCP from the three parcels (which totaled approximately three gallons) was

intended for distribution, not personal use.
   Case: 1:20-mj-04174-JDG Doc #: 1-1 Filed: 06/01/20 7 of 7. PageID #: 8




                                      CONCLUSION

       18.     I submit there is probable cause to issue the requested complaint against

Dawuan L. WILLIAMS.




                                       _____________________________
                                       ______
                                          _ ___
                                              __________
                                                      __________________
                                       MYRICK
                                        MY
                                        M          DENNIS
                                           YRIICK DENN NIS
                                                         IS
                                       POSTAL  A INSPECTOR
                                                  INS
                                                   N PE
                                                      ECTOR
                                       U.S. POSTAL INSPECTION SERVICE




Sworn to via telephone after submission by
reliable electronic means this 1st day of June,
2020. Fed. R. Crim. P. 4.1.



_____________________________________________                        06-01-2020
                                                                   ______________
JONATHAN D. GREENBERG                                                   DATE
U.S. MAGISTRATE JUDGE
